DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Priority
The instant application is a continuation of SN 16/455,458, filed June 27, 2019, which is a continuation of SN 15/966,238, filed April 30, 2018, which is a continuation of SN 14/945,977, filed November 19, 2015, which is a continuation of SN 14/291,804, filed May 30, 2014, which is a continuation of SN 13/342,421, filed January 3, 2012, which claims benefit to provisional application SN 61/430,027, filed January 5, 2011. However, upon review of this application, it is determined that the provisional application does not fully support all the instant claims. While the provisional application describes pharmaceutical compositions comprising the recited compound, per se, and administration thereof, the examiner finds no description of the compound in the form of a crystalline, anhydrous product, or more specifically, the compound in the recited “Form 1” or “Form 2.” Therefore, except for claim 9, the instant claims are accorded a priority date of January 3, 2012. Claim 9 is supported by ‘027 and is accorded a priority date of January 5, 2011. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Paul et al (US 2010/0016422) and Koike et al (US 2005/0287207).
De Paul teaches anhydrous, crystalline Form 1 and Form 2 of the sodium-glucose cotransporter inhibitor API in the recited compositions. See sections 3 and 5.2. The reference 
Koike teaches the preparation of pharmaceutical compositions, in the form of tablets, granules, etc., comprising disintegrants, such as croscarmellose or microcrystalline cellulose and other common excipients. The reference further suggests the addition of others, such as silicon dioxide. See particularly paragraphs [0041]-[0053] and examples. The therapeutic agents in the compositions are those having utility for the treatment of diabetes including an insulin sensitizer in combination with at least one another agent having similar utility, such as a sodium-glucose cotransporter inhibitor or dipeptidylpeptidase IV (DDP-4) inhibitor. See paragraphs [0021]-[0028]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a Koike composition by adding one of the De Paul anhydrous crystalline forms with a reasonable expectation of success. The artisan would be motivated to make such a modification because it is expressly suggested in the art. In the absence of unexpected results it would be obvious to further include any of the other suggested excipients, such as silicon dioxide. Applicant has not demonstrated criticality with any particular excipient. It would be further obvious to administer the prepared compositions for the treatment of diabetes, thereby also improving cardiac/metabolic health of the treated patient. Finally, in so administering the composition for the same method as recited in the instant clams, it would be .  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al (US 2008/0113922) and Koike et al (US 2005/0287207).
Harrison teaches the preparation of a small set of SGLT2 inhibitors encompassing the instant compound. See paragraphs [0006], [0075] and [0080] as well as reference claim 105 and 108. The compounds are used to restore or increase insulin sensitivity. See paragraph [0099]. The compounds may be prepared for administration in any routine pharmaceutical form, including tablets. See section 5.5. The reference is silent regarding the preparation of granules, per se. The reference does not exemplify the instant compound. However, the reference exemplifies a compound of formula I(d) that differs in structure from the instant compound only in the substitution of S(O)2 for S. See Example 15. Furthermore, the precursor to the compound of Example 15 is the triacetate-protected version of the instant compound.    
Koike teaches as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the instant compound from those in a small set generally described by Harrison with a reasonable expectation of success. The artisan would be motivated to prepare this compound because Harrison had exemplified the sulfoxide analog of the instant compound and expressly suggested the preparation of the instant methylthio compound. It would be obvious to prepare this compound from the triacetate-protected compound of Example 14. It would be further obvious to prepare the compounds in any routine pharmaceutical formulation, such as granules taught by Koike that are particularly useful for the preparation of tablets for .   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1, 4-9 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 21 of U.S. Patent No. 7,781,577 in view of Koike et al (US 2005/0287207) and Harrison et al (2008/0113922). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 5 is drawn to a set of compounds wherein R14 may be hydrogen or selected from three generic options: alkyl, aryl or heterocycle. It would be within the scope of the 
Koike teaches as set forth above. 
Harrison teaches that the reference compound is a sodium-glucose cotransporter inhibitor. See paragraphs [0010], [0075] and [0080]. The reference suggests compositions and therapeutic uses similar to De Paul, above. See section 5.4 and 5.5.
It would have been further obvious at the time the invention was made to prepare a suitable pharmaceutical formulation using any routine excipient as taught by Goike and Harrison, discussed above, and arrive at the instant invention.   
Reference claim 21 recites various therapeutic methods comprising the administration of the compound of reference claim 5. These include cardiovascular disease and diabetes. As discussed above, it would be within the scope of the artisan to select methyl as the R14 variable and arrive at the compound used in the instant methods. It would have been further obvious at the time to administer the compound for the treatment of diabetes or cardiovascular disease and arrive at the instant invention.     

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 or 14 of U.S. Patent No. 8,217,156 in view of Koike et al (US 2005/0287207) and Harrison et al (2008/0113922). Although the claims at issue are not identical, they are not patentably distinct from each other. Note that all instant claims except 2 and 3 may be rejected over either of the reference claims in combination with supporting references. Reference claim 13 corresponds to instant claim 2, and reference claim 14 corresponds to instant claim 3. 

Koike teaches as set forth above. 
Harrison teaches that the reference compound is a sodium-glucose cotransporter inhibitor. See paragraphs [0010], [0075] and [0080]. The reference suggests compositions and therapeutic uses similar to De Paul, above. See section 5.4 and 5.5.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reference claim by adding the components of a Koike composition to arrive at the instant claims with a reasonable expectation of success. The artisan would be motivated to make such a modification because the compound is known from Harrison to be a sodium-glucose cotransporter inhibitor having utility for the treatment of diabetes. It would be obvious to further include any of the other suggested excipients, such as silicon dioxide. Applicant has not demonstrated criticality with any particular excipient. It would be further obvious to administer the prepared compositions for the treatment of diabetes, thereby also improving cardiac/metabolic health of the treated patient. Finally, in so administering the composition for the same method as recited in the instant clams, it would be within the scope of the artisan to optimize the unit dosage amount through routine experimentation.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 or 8 of US 9,067,962 in view of Koike et al (US 2005/0287207). Reference claims 2 and 8 are drawn to the treatment of diabetes comprising administration of a therapeutically effective amount of an anhydrous, crystalline Form 1 and Form 2, respectively, of the API in the instant claims. The claims are silent regarding the inclusion of an excipient. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reference method claims by adding the components of a Koike composition to arrive at the instant compositions and methods with a reasonable expectation of success. The artisan would be motivated to make such a modification because it is standard procedure in the art to administer a therapeutic agent in admixture with a pharmaceutical excipient. It would be obvious to further include any of the other suggested excipients, such as silicon dioxide. Applicant has not demonstrated criticality with any particular excipient. In administering the composition for the same method as recited in the instant clams, it would be within the scope of the artisan to optimize the unit dosage amount through routine experimentation.

Claims 1, 4-9 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 9,067,962 in view of Koike et al (US 2005/0287207).
The reference claim is drawn to a method of treating type 1 diabetes comprising administering the compound recited in the instant claims. This claim anticipates 1, 12 and 13. Regarding claim 12, in administering the compound for the treatment of diabetes, the method of improving metabolic health would also be achieved. 
The claim is silent regarding the addition of particular excipients.
Koike teaches as set forth above.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare a pharmaceutical composition with the API in combination with any routine excipient and/or another active agent used for the treatment of diabetes, such as a biguanide, with a reasonable expectation of success. In doing so, the artisan would arrive at the instant invention.  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  








Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/LEIGH C MAIER/Primary Examiner, Art Unit 1623